IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,890




EX PARTE JAVIER ANAYA GRANADOS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-758-K277 IN THE 277th DISTRICT COURT
FROM WILLIAMSON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to ninety-nine years’ imprisonment.  The Third Court of Appeals affirmed his
conviction. Granados v. State, No. 03-04-00399-CR (Tex. App.–Austin, delivered July 6, 2005, no
pet.).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit and other
exhibits included in the record, the trial court has entered findings of fact and conclusions of law that
appellate counsel failed to timely notify Applicant that his conviction had been affirmed and failed
to advise him of his right to petition for discretionary appeal pro se.  The trial court recommends that
relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Third Court of Appeals in Cause No. 03-04-00399-CR that affirmed his conviction
in Case No. 03-758-K277 from the 277th Judicial District Court of Williamson County.  Applicant
shall file his petition for discretionary review with the Third Court of Appeals within 30 days of the
date on which this Court’s mandate issues.
 
Delivered:       April 9, 2008
Do not publish